Title: To George Washington from Major General Nathanael Greene, 24 February 1780
From: Greene, Nathanael
To: Washington, George


          
            Sir
            Morristown Feb. 24th 1780
          
          We are much in want of a number of raw hides, to exchange for leather, to repair the Harness of the Army, and for many other uses in the Department. Will your Excellency favor me with an order on the Commisary of Hides for a couple of hundred for these purposes? We have neither Money to buy with, nor leather to go on with the business. Had we money to purchase with, we could exchange the Hides to better advantage than we can purchase with money. I am with great respect Your Excellencys Most Obedient humble Serv.
          
            Nath. Greene Q.M.G.
          
        